Case: 10-40969 Document: 00511495845 Page: 1 Date Filed: 06/02/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             June 2, 2011
                                     No. 10-40969
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

CHARLES ELLIS SHIRLEY,

                                                   Petitioner - Appellant

v.

CAPTAIN M. STARKEY,

                                                   Respondent - Appellee


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 6:10-CV-364


Before WIENER, BARKSDALE, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       Proceeding pro se and in forma pauperis, Charles Ellis Shirley appeals the
dismissal of his petition for writ of mandamus, in which he sought the district
court to direct a Sheriff’s Department to make available and execute certain
legal materials and supplies.          The district court dismissed the petition as
frivolous, pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), reasoning that federal courts
lack the authority to issue a writ of mandamus to direct the performance of a
state or county actor or agency.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-40969 Document: 00511495845 Page: 2 Date Filed: 06/02/2011

                                  No. 10-40969

      Shirley does not brief any contention challenging the basis of the district
court’s decision. He has, therefore, waived that issue on appeal. See, e.g., Yohey
v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
      AFFIRMED.




                                        2